UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10/A (amendment no. 5 ) GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act Of 1934 Conforce International, Inc. (Name of Registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) Registrant’s telephone number, including area code:(416) 234-0266 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.0001 Over-the-Counter/Pink Sheets Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer,” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x -1- TABLE OF CONTENTS ITEM 1.BUSINESS. 4 ITEM 2. FINANCIAL INFORMATION. 11 ITEM 3.PROPERTIES. 15 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 16 ITEM 5.DIRECTORS AND EXECUTIVE OFFICERS. 17 ITEM 6.EXECUTIVE COMPENSATION. 18 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 19 ITEM 8.LEGAL PROCEEDINGS. 19 ITEM 9.MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 19 ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES. 20 ITEM 11.DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED. 20 ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS. 21 ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 22 ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 22 ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS. 23 -2- EXPLANATORY NOTE Conforce International, Inc. is filing this General Form for the Registration of Securities on Form 10 to register its common stock, par value $0.0001, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). On April 9, 2009, Conforce International, Inc.’s registration statement was automatically declared effective and Conforce International, Inc. is now subject to the requirements of Regulation 13A under the Exchange Act, which will require the Company to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and it will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g). Unless otherwise noted, references in this registration statement to “Conforce International, Inc.,” “Conforce,” “CFRI,” the “Company,” “we,” “our” or “us” means Conforce International,
